                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 KENNETH SCHWARTZ,                                )
                                                  )
               Plaintiff,                         )
                                                  )            No.:   1:19-CV-099-RLJ-CHS
 v.                                               )
                                                  )
 WELLPATH HEALTH SERVICES,                        )
 CORE CIVIC AMERICA, INC., A.W.                   )
 CARTER, MS. MOON, VAN HOOSER,                    )
 MS. MOODY, ELLIS, WARDEN                         )
 SEXTON, and VICE PRESIDENT                       )
 MEDLIN,                                          )
                                                  )
               Defendants.                        )

                                            ORDER

       For the reasons set forth in the memorandum opinion filed herewith, Plaintiff’s motion to

add Defendant [Doc. 10] is DENIED and this pro se prisoner’s complaint for relief filed under 42

U.S.C. § 1983 is DISMISSED with prejudice pursuant to Fed. R. Civ. P. 41(b). Because the

Court CERTIFIED in the memorandum opinion that any appeal from this order would not be

taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma

pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.

       SO ORDERED.

       ENTER:
                                                                      s/ Leon Jordan
                                                                United States District Judge

 ENTERED AS A JUDGMENT
   s/ John L. Medearis
   CLERK OF COURT
